- United States District Court
_ For the
Middle District of North Carolina
324 West Market Street
Greensboro, North Carolina 27401

CASE No.._{ adv Aad)

(No Jury Demand)

 

 

Tyrone Andrews —
1009 Fifteenth Street
‘Siler City, North Carolina 27344

Plaintiff,

)
)
)
)
)
)
Verses, )
)
Ms. Lynn J. Good, CEO )
Duke Energy Corporation )
350 South Tryon Street )
Charlotte, North Carolina 28202, )
) CIVIL COMPLAINT /with attached/
Mr. Edward S. Finley, Jr. Chairman )
N.C. Utilities Commission
(Division of NC Dept. Commerce),
430 North Salisbury Street
Dobbs Building
Raleigh, North Carolina 27603,

MOTION for PRELIMINARY INJUNCTION

)

)

)

)

)

)

David G. McGinley, President )
Grid One Solutions, LLC )
708 Blair Mill Road )
Willow Grove, PA 19090 )
)

)

)

)

e)

AND

Josh Stein, Attorney General

North Carolina Department of Justic

114 West Edenton Street )

Raleigh, North Carolina 27603 )
)

 

Case 1:19-cv-00494-LCB-LPA Document 2 Filed 05/13/19 Pane 1 of 11
MOTION FOR PRELIMINARY INJUNCTION and STATEMENT IN SUPPORT

Plaintiff Tyrone Andrews, a disabled veteran, moves the Court pursuant to Civ. R. 65, for
a preliminary injunction requiring the defendants to forthwith reinstate or not to disconnect
electric service, with appropriate modification in place, within their electric service program and
rules, procedure, and policy governed by the State of North Carolina concerning implementation

of electric service. Grounds for Motion are set forth:

Respectfully Submitted, this the 13" day of May 2019 by;

Jone Andrews, Plaintiff
1009 Fifteenth Street
Siler City, North Carolina 27344

(910) 315-9035

STATEMENT IN SUPPORT FOR MOTION FOR PRELIMINARY INJUNCTION

Plaintiff Tyrone Andrews brings this action pursuant to Title III of the Americans with
Disabilities Act of 1990 42 U.S.C. 12180 et seq., Section 504 of the Rehabilitation Act of 1973,
29 USC 794, and parallel state law seeking declaratory and injunctive relief and damages.
Plaintiff allege that defendants have denied Tyrone Andrews the full and equal enjoyments of the
benefits of, and the opportunity to participate in, defendants’ program concerning electrical
service, solely on the basis of his disability.

Tyrone Andrews is a Marine veteran who has been diagnosed with several medical
conditions including cancer. These conditions affect his ability to think, associate, and consider
normal routines. Other characteristics often associated with his medical. conditions depression,
abnormal responses to everyday activities whether conscious or unconscious with stereotyped
mannerisms and reactivity to environmental changes with daily activities. Tyrone Andrews did
obtain electric service in 1995 and has had several concerns and objections with the defendants
in the last five years and prior. Recently, defendants sent emails, texts, and a letter on Friday,
May 10, 2019 to inform Tyrone Andrews his service will be terminated on Monday, May 13,
2019, which is today. Sunday, Plaintiff contacted all parties by voice recorder or by

Case 1:19-cv-00494-LCB-LPA Document 2 Filed 05/13/19 Pane ? of 11
representative to inform them of his dismay in time frame for disconnection for nonpayment.
Plaintiff did send a complaint to the Utilities Commission that is a regulatory agency for the
electric company who in turn canned his complaint. There were no rules on line to state how
long to respond to Duke Energy’s motion to dismiss; therefore, plaintiff assumed it was the
normal thirty day time-frame. However, no reasonable accommodation was given. Tyrone
Andrews’ letter, emails, texts for disconnection within less than 24 hours, since nothing can be
done on weekends, was based on his disability and defendants’ refusal to provide him with
reasonable modifications, such as had previously proved effective in allowing him to benefit
from salvation army and the department of social services on a few occasions. Thus, defendants
discriminated against Tyrone Andrews on the basis of his disabilities and, as such, violated
federal and state laws guaranteeing persons with disabilities the ri ght to integrate into the

mainstream of society and be free from discrimination.

In order to prevail on the motion for a preliminary injunction, the court must consider, (1)
plaintiff's likelihood of success on the merits of the claim, (2) whether the plaintiff will suffer
irreparable harm, (3) the probability of substantial harm to others and (4) whether the public
interest is advanced, These are not prerequisites but rather “factors to be balanced.” (more or less
an independent variable), .

The issues presented for review in the context of this motion are clear. The court must
determine whether or not the plaintiff is likely to succeed on his claim that the defendants
illegally proceeded with fast tract termination of plaintiffs electric service, and that the
defendants failed to maintain or provide reasonable modifications to its policies, practices and
procedures to allow Tyrone Andrews to benefit from and to participate in an slecarical service

program operated by defendants.
' iodoe:
STapP Be 4 HW Corr parede theta (Larses '

Lam tired of tryias to to ack or prefoy Oo | eu “
CLS Hee federal judges bee oh Flewuistl Me [fo 4
Must cde. |

Case 1:19-cv-00494-LCB-LPA Document 2 Filed 05/13/19 Pane 32 of 11
|

Thies rE fest f,-~ Hell mena la | uuetiwt saw
| Pir hs 2 The Hawk Ol was lecermuuled
| heque of Wns cles ai Lubes by dee Deferad sets.
| awe received aud no indenrdeal § hove.

ia a less than turer Ly ovr hov Fenucobyi
Wolrce do des Comeot Int electra Séruce,
Ths ston’ pepoes 18 far fhe. prove doseeg OF
fhe Case Oy wher Ve yodee in aes Cace
leew Th \5 sede for He owbyt nord
sb I cue elechié Sev LL& ane {h |

Dambrhe (6 freeFrom cleserion
| Py Lor pova Lams ane. Stale hey laters. |

| Conely spor |
Con 31 derung fhe frots and_ar a Umends pc ealed
Nete. lM bh eam h aS Shaw by brick Ga lemeuf-
“Less han 29 hrs Ne is cattle bag Prehwin
In \Unchon Mh ULring He. do bendtne ty not or |
VC Connecd— Cyveme fad sons cle ctné SGACH and
pe Proyide ho eres ar Wwosdt braid aque he
7 oe ty Porcttce ale accor in He |
| pe i re an &¢ loc Sélte- . |
ivictory Vs ‘inc folly Ghmaldid
[gine Andrews Sf |

~ Cace 1:19-cy-00494-| CB-LPA Document 2. Ejiled 05/12/19 Pane 4of11_

 
 
\

| anh, Eyer And ress, Com Play ning at? Ne faclooks
hereby 54s Gad olleres as pollnes : |
Het at gl bmes tea Fined feye 1% Tyrone Poadbenss

WES @ Cusdomer- url

Dike, Bhegy Cterrudeas nandel
/ FT] Cpr ann: Opera
“7 hymn A Crud tine! wos Q wes rceat of /00F Fftleuth

ot Sil City pNC which is Locekel la fhe Gun by
6 Chathan. ° | |
‘Shad GF all times Ef were! sy Fy lee JO was
Chaw- man ef the Nop Caolinn Ub tihes Comm ssl
that rf bales Dy Ke. erg 4 Cor pera tim fay-
the. Stale e@ Nor dB Carv line . |
That ap all times David G. Me Fraley Wes —
President SF Grid he Slots, LUG tet
Coubodls with Duke Eregy Coys Here
A elec dic weer reader and eler c c
discon nectOr Also, Grid One So [ufos oy
, be L j é
Musk adhere to all cules the /j lh "O .
OF Dalle Brey rpanne
Cupaedy aS Sb Coawec"

4 * 0 emeye ] or the Stat
Can Maa UA poleds the. peple ot

Case 1:19-cv-00494-LCB-LPA Document 2 Filed 05/13/19 Pane 5 of 11
a |
— Noth Cualina LY, Lg |
Prevewl- Crime aud eo in. re
| Mew tn safe WF CNW S -

| [_ ‘ Quovd Cems Umer Aud ba defor!
CMT Hs People and He Casta

_ That upon Weformetion awd eltePthe |
ee Har Le Detdudintsave_

; Corpor yndey North :
| at Cy | Wig (en {
| Stal ble, Wt—I Heuus b lg -yk Vial hee _ |

| et te oldice s IY) North Cow line and
ens Wania, The Defulints here ene

bu sthess wilt “Krone ndsews fo-~ at- least!
Five ears and who pat cel | releycudt Hmee
here 40 ands Menton heve(n , Were au ly formed
Cerporetton s or Soverny4 Stole agency pursuant
| +o ho Chap tag ot NC. Gen en| Sta Liles and
| +p tho Unelect States of Dreyic zr |
| Thad- ot al\ mer Mentioned herein,
He DeLrdawte were aches wilhin fhe. sr
| ae SS , Cor ratem ane | . |
Sta BG cen cad cdbert wien coal s

‘Case 1:19-cvy-00494-|CB-LPA Document 2. Filed 05/12/19 Pane 6 of 11 a.
|

|
|

wilh a public wdilily and. at acks herein
tle, camplaued ol were aching Unde castor
OF the. laws of the Sale of eit Caw |\na

tad the Laws oF He Uaed Shales of Arc

— Rehahilitthiom Met of LQt3

Ls Com \
| (? amt Orie: Wnt ty
th Aaertcons with Dis abi lites le

Lp
(2.USc |2180 chseg, Seedim SOU gb thee

24 USC 49U Gud
Para(lel stale \aes seeing cecloatory ue

M\Uichye pele Gnd, damages. Ks juducts
Chap los 62. and }+ ol the. Renenad ecltlles
of Stale of North Cow lina Eten fnaresd,
S Hrhcle 4 of the Ruler dud fey ladionc
rie Nort Conoliia Uulihes Commtstron Hat

AS wll eed ch of y SS cd necta ’
G clés Cory a

Ath Courd- Ik vrei of Hue Case

Under and by Virkye. OF eet Zsa USC Sections

| hy Federal laru oeiee

(351 and 1333, Acs ben an Octo athe eet
foprua han unde,

Color of Shile \au of rae vj lesec

i lumunuber © Curved ee te. aintilt
by the thule Slles Gushitvts

' Case 1:19-cyv-00494-|CB-LPA Document 2 Filed 05/13/19 Page 7 of 11
|

rare - Od OBE betes here vs alkyd
tes cb Me Delobel, Yo fd fee —

Fraley Sr Deve d M “Caley and. Spsh Stes ny un de—
| Color asthoriy and \re ten se of the staltes,
| pushes tostams au usages of He State
; A North Carolia aud tho Uniled Stales 0 2
Emenee aud ynder the Guthare of the
Detendgrds' offcint cuciher

Tet on or ecbout- the ory cod oF Kan

| hy one A het subnvted Q Comp lasd- wild
fhe Yb Liter Commesston OF Nth Cu hind,

| AA ain st (SUo_ Ener 4 Corporation Gs a |
pelerled +a Nin Fon place +2 (% Ley, Pua dure;
nd reyulateon of ES aun Compa ome
the Shble gh Nac lA Conlaa- The ULWher
Compassion Lis inssed Mr. Radsews 'Comy jogt
he fore, te began, lv. Fincdiowt® & ae A
Aton ders Oldicé ar Mr
Cala Whe ty mer hi Elphone
| +o we Andreas and hung~Y p I

| as Ww rolates to |

4

| | b
‘Case 1:19-cyv-00494-| CB-LPA Document 2. Filed 05/13/19 Pane 8 of 11 | (
hs it elales-ty GH One Sa lbe ms l0e |
Mr. Pdtews cabled ‘and hed no chacce hu

te leave C. MasTase Cs cerning He cls foal
Gnd O A vest far \Mjenedeon by Shur Lowt-
Thus company has rola ted [Ke Same | ocr
as te relates ts Vir. vacbvews' (Larter peCouse
Sub Contract are held re9/ sible -fa-all
acho s Gud rule. cdhorane as Dube_
thes Corporations: Grid Rye. Sulateon
ose th ales Gm neat Wy He pest dud
(ul desconnect 1M {Ke fodre ae He
jute of fy [Lavi orders oF [uke
“Prergy TA i alleged Hot Grd One
used pias | her pre . S
witch Vs again he. (ae » by oLtermind

: eet af Dube Grergy a
oe " fas hear ee patent
Leese Wan foal oeksa © agaust |r.

{
he dad not AlSCrinas

Aides:

 

Case 1:19-cv-00494-| CB-LPA Document 2 Ejled 05/13/19 Page 9 of 11
Tet the ofoede Crbed aediear aucl (ae
detins on He (Dort- Of the De bc sls Hue
| Cunsec fe. Ha mck te be. sub yecloch to &

 

doprivattin pe hes rylits, priv leses ua

| [Maanidies secured by tHe Gushrbudur of

te led Stale and parallel stale oelewi

AS Wenhowd Cave. )

The. os a Cuect and prox male, reSult—pl

| | Re Debbie ackims é$ here pi above allkesed
PEE Wk Jimdedty He Plow es sublaced

| Ou He Wweelle, Serious Cn & er fh antwe

| Ca gush and dnvely L, well, stresr 5 hat

| al | as Chiveet Gu prox na le pesull- Otte.

 Rebsaws achais hem ged abne, He

Vain tte hus sulted Gua ail Cones

| to Suber Curolimal dus hese, Owe. mental

Cit ivi gh V Hace tides loa | ly 105 ae cirect

Gud pyoximate vesult of He Hs

Ga pier imug yesult o Deterdaut S

adams a5 herein abe clogs He. tlarabrif

hes wok ben lw le tare 004 dlocdar he hes
Sues ind whe (NE gill OF (

|
|
|
|
|

Case 1:19-cv-O00494-| CB-LPA Document 2 Filed 05/13/19 Pane 10 of 11
[Uperefore nhl...
we 7 \ Maz OM pray fr id consent
OFS AS Follows erat fo Deleadestst
L. Grand Preliiniaary ly nefdr , +0 note
dus connect Deuerd! 5 elect 2, Senlee
Unb | the end Pend ance ot Hit s
(ase
2. | dog dest Defendants: trou, eugangens
[a ol) Scr mena drove of a [load Ybor
Mt ts to re leat The Uwiled Sales be
ks coasts dufein- (Coframe (ro

|
1

 

 

| Stale occa sud ec crumuetion’ : “|

frm sade pay
ccd [he a ls

na Cost placed wy le Vives at
68 Ponete or ws tp yOsea dat We 7

Sub mulled Hee fhe 13 th ch

 
 

| Case 1:19-cv-O00494-| CB-LPA Document 2 Filed 05/13/19 Pane 11 of 11
